Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 allowed.

Claims 13, 14, 18, 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant Application 17/237693
Patent 11018823
12. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine a plurality of sets of antenna ports associated with demodulation reference signal (DM-RS) transmission, wherein a first code division multiplexing (CDM) group is associated with a first set of the plurality of sets of antenna ports, a second CDM group is associated with a second set of the plurality of sets of antenna ports, and a third CDM group is associated with a third set of the plurality of sets of antenna ports; determine, for the first CDM group, first four adjacent resource elements corresponding to two adjacent orthogonal frequency division multiplexing (OFDM) symbols in a time axis and to first two adjacent subcarriers in a frequency axis; determine, for the second CDM group, second four adjacent resource elements corresponding to the two adjacent OFDM symbols in the time axis and to second two  adjacent subcarriers in the frequency axis; and determine, for the third CDM group, third four adjacent resource elements corresponding to the two adjacent OFDM symbols in the time axis and to third two adjacent subcarriers in the frequency axis; and a wireless transceiver to transmit at least one of: based on at least one first orthogonal cover code and via the first four adjacent resource elements, a first DM-RS associated with at least one antenna port of the first set, wherein the at least one first orthogonal cover code is associated with the first two adjacent subcarriers; based on at least one second orthogonal cover code and via the second four adjacent resource elements, a second DM-RS associated with at least one antenna port of the second set, wherein the at least one second orthogonal cover code is associated with the second two adjacent subcarriers; and based on at least one third orthogonal cover code and via the third four adjacent resource elements, a third DM-RS associated with at least one antenna port of the third set, wherein the at least one third orthogonal cover code is associated with the third two adjacent subcarriers.
10. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine two adjacent orthogonal frequency division multiplexing (OFDM) symbols for mapping demodulation reference signals (DM-RSs) for at least three code division multiplexing (CDM) groups; determine a first set, a second set, and a third set, of antenna ports, for demodulation reference signal (DM-RS) transmission, wherein a first CDM group is associated with the first set of antenna ports, a second CDM group is associated with the second set of antenna ports, and a third CDM group is associated with the third set of antenna ports; determine, for the first CDM group, a first frequency index associated with first four adjacent resource elements corresponding to the two adjacent OFDM symbols in a time axis and to first two adjacent subcarriers in a frequency axis; determine, for the second CDM group, a second frequency index associated with second four adjacent resource elements corresponding to the two adjacent OFDM symbols in the time axis and to second two adjacent subcarriers in the frequency axis; determine, for the third CDM group, a third frequency index associated with third four adjacent resource elements corresponding to the two adjacent OFDM symbols in the time axis and to third two adjacent subcarriers in the frequency axis; map, based on orthogonal cover codes that are applied to the first four adjacent resource elements, a first DM-RS to the first four adjacent resource elements, wherein the first DM-RS is associated with the first set of antenna ports; map, based on the orthogonal cover codes that are applied to the second four adjacent resource elements, a second DM-RS to the second four adjacent resource elements, wherein the second DM-RS is associated with the second set of antenna ports; and map, based on the orthogonal cover codes that are applied to the third four adjacent resource elements, a third DM-RS to the third four adjacent resource elements, wherein the third DM-RS is associated with the third set of antenna ports, wherein the orthogonal cover codes comprise at least one orthogonal cover code to be applied to two adjacent subcarriers.
15. The apparatus of claim 12, wherein antenna ports associated with the second CDM group are configured to be selected for DM-RS transmission after selecting at least one antenna port, associated with the first CDM group, for DM-RS transmission, and wherein antenna ports associated with the third CDM group are configured to be selected for DM-RS transmission after selecting at least one antenna port, associated with the second CDM group, for DM-RS transmission.
12. The apparatus of claim 10, wherein antenna ports associated with the second CDM group are configured to be selected for DM-RS transmission after selecting at least one antenna port, associated with the first CDM group, for DM-RS transmission, and wherein antenna ports associated with the third CDM group are configured to be selected for DM-RS transmission after selecting at least one antenna port, associated with the second CDM group, for DM-RS transmission.
16. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a base station, a type of demodulation reference signal (DM-RS) configuration and information indicating a quantity of code division multiplexing (CDM) groups for DM-RS transmission, wherein a first CDM group 1s associated with a first set of a plurality of sets of antenna ports and a second CDM group is associated with a second set of the plurality of sets of antenna ports; determine, for the first CDM group, first four adjacent resource elements corresponding to two adjacent symbols in a time axis and to first two adjacent subcarriers in a frequency axis; determine, for the second CDM group, second four adjacent resource elements corresponding to the two adjacent symbols in the time axis and to second two adjacent subcarriers in the frequency axis; transmit, based on at least one first orthogonal cover code and via the first four adjacent resource elements, a DM-RS associated with at least one antenna port of the first set, wherein the at least one first orthogonal cover code is associated with orthogonal cover code values for the first two adjacent subcarriers; and transmit, based on at least one second orthogonal cover code and via the second four adjacent resource elements, a DM-RS associated with at least one antenna port of the second set, wherein the at least one second orthogonal cover code is associated with orthogonal cover code values for the second two adjacent subcarriers.
13. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a base station, a type of demodulation reference signal (DM-RS) configuration and information indicating a quantity of code division multiplexing (CDM) groups for DM-RS transmission, wherein a first CDM group is associated with a first set of a plurality of sets of antenna ports; and a second CDM group is associated with a second set of the plurality of sets of antenna ports; determine two adjacent symbols for mapping one or more demodulation reference signals (DM-RSs); determine, for the first CDM group, a first frequency index associated with first four adjacent resource elements corresponding to the two adjacent symbols in a time axis and to first two adjacent subcarriers in a frequency axis; determine, for the second CDM group, a second frequency index associated with second four adjacent resource elements corresponding to the two adjacent symbols in the time axis and to second two adjacent subcarriers in the frequency axis; transmit, based on orthogonal cover codes that are applied to the first four adjacent resource elements, a DM-RS associated with the first set of antenna ports; and transmit, based on the orthogonal cover codes that are applied to the second four adjacent resource elements, a DM-RS associated with the second set of antenna ports, wherein the orthogonal cover codes comprise at least one orthogonal cover code to be applied to two adjacent subcarriers.
17. The apparatus of claim 16, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on the information indicating the quantity of CDM groups for DM- RS transmission, whether to map a physical uplink shared channel (PUSCH) to third four adjacent resource elements, wherein the third four adjacent resource elements correspond to the two adjacent symbols in the time axis and to third two adjacent subcarriers in the frequency axis.
14. The apparatus of claim 13, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on the information indicating the quantity of CDM groups for DM-RS transmission, whether to map a physical uplink shared channel (PUSCH) to third four adjacent resource elements, wherein the third four adjacent resource elements correspond to the two adjacent symbols in the time axis and to third two adjacent subcarriers in the frequency axis.
19. The apparatus of claim 16, wherein the second set of the plurality of sets of antenna ports are configured to be selected for DM-RS transmission after selecting at least one antenna port, associated with the first CDM group, for DM-RS transmission.
15. The apparatus of claim 13, wherein the second set of the plurality of sets of antenna ports are configured to be selected for DM-RS transmission after selecting at least one antenna port, associated with the first CDM group, for DM-RS transmission.





Claims 12, 15, 16, 17, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-15 of U.S. Patent No. 11018823 in view of the claims are not the identical, but are not distinct from each other claims each involve to two adjacent orthogonal frequency division multiplexing (OFDM) symbols in a time axis and to first two adjacent subcarriers in a frequency axis, and four CDM groups.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468